Citation Nr: 0316063	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  02-04 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for psychiatric disability, 
claimed as post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from January 1986 to 
December 1988 and from March to July 1994.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in November 2001, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

The veteran's psychiatric disability, primarily diagnosed as 
a depressive disorder, was caused by abuse and sexual 
harassment during her first period of active duty.


CONCLUSION OF LAW

The veteran's depressive disorder is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has a duty to assist the appellant in the development of 
facts relevant to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
That law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In August 2001, the VA 
published final rules implementing the VCAA.  66 Fed. Reg. 
45620 (August 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326(a)).  

After reviewing the record, the Board finds that VA has done 
everything reasonably possible to assist the appellant in the 
development of her claim.  Therefore, under the circumstances 
of this case, there is no need for further development of the 
evidence in order to meet the requirements of the VCAA.  

II.  The Facts

The veteran's service medical records show that in October 
1986, she was admitted to the hospital with a one-month 
history of vomiting.  During a psychiatric consultation, she 
reported that since joining the service, she had been 
sexually harassed on several occasions.  It was also noted 
that approximately one week prior to her admission to the 
hospital, she had gotten married.  She had reportedly gotten 
sick during her honeymoon.  She related that her only stress 
had been related to some conflicts at work.  Following the 
psychiatric consultation, the consultant concluded that the 
veteran did not have a specific psychiatric disorder.  The 
consultant stated the veteran had hyperemesis which may have 
been of psychogenic origin.  He also stated, however, that no 
specific precipitants were reported.  The veteran declined 
psychiatric treatment.  The examiner noted that if the 
veteran's psychiatric symptoms continued, she should again be 
referred to the Psychiatry Service.  It was also noted that 
she should continue her contacts with the Chaplain, as 
needed.  At the time of her discharge from the hospital, the 
veteran's diagnosis was hyperemesis, most probably emotional 
disturbance.

In September 1988, the Criminal Investigation Division 
Command interviewed the veteran in conjunction with an 
investigation.  A female soldier (not the veteran) had been 
the victim of multiple crimes, including rape.  During her 
interview, the veteran reported that she had encountered the 
accused the previous day.  After reviewing the record, a 
prosecutor from the Staff Judge Advocate's Office stated 
that, in part, the accused should be titled with the offense 
of Communicating Indecent Language Toward a Female (the 
veteran).  Following the investigation, no action was taken 
against the accused.

During a National Guard enlistment examination in February 
1990, and during and enlistment examination in March 1993 and 
a service separation examination in June 1994, the veteran 
responded in the negative, when asked if she then had, or had 
ever had, frequent trouble sleeping; depression or excessive 
worry; or nervous trouble of any sort.  Psychiatric 
evaluations were normal.

The evidence shows that from August to October 1993, the 
veteran stayed at a women's' shelter due to her history as a 
victim of domestic violence.  The abuser was reportedly her 
first husband.

In October 1993, the veteran and her first husband were 
divorced.  She has since remarried.

VA outpatient records, dated from April 1998 to November 
2001, show that the veteran was treated for depression and a 
migraine headache.

Numerous lay statements support the veteran's assertions of 
trauma in her first marriage.  In September 1998, a former 
fellow service member, who had been stationed with the 
veteran during the veteran's first period of active duty, 
stated that the veteran had told her about harassment by male 
soldiers and about the beatings she had received from her 
then-husband.

In October 1998, a military chaplain reported that during the 
veteran's first period of active duty, he had counseled her 
with respect to complaints of verbal abuse and sexual 
harassment by her husband.  The chaplain reportedly talked to 
the husband's company commander who described the husband as 
a good soldier.  The company commander stated that the 
veteran was a marginal soldier.  The chaplain recalled that 
he had doubts about the veteran marrying her husband and 
noted that he (the chaplain) had refused to participate in 
the ceremony.  The chaplain was later informed of abuse soon 
after the marriage took place.   

Records from the Mental Health Clinic at Fort Campbell, 
Kentucky, show that in February and March 1999, the veteran 
was treated for complaints of physical and mental abuse in 
her first marriage.  The diagnosis was PTSD.  In a February 
2000 letter, the health care providers noted that the veteran 
had received twenty-two individual therapy sessions for PTSD.  
Reportedly, she was not taking medication for that disorder.

In November 1999, the veteran underwent a VA psychiatric 
examination.  The examiner reviewed the veteran's claims 
file.  Following the examination, the diagnosis was dysthymic 
disorder.  On Axis IV, it was noted that the veteran's 
problems included financial problems and the husband's 
absence and bad check writing.  The examiner noted that the 
veteran was obviously focused on events from her military 
service but did not find symptoms suggesting an anxiety 
disorder and, specifically, none suggesting PTSD.  The 
examiner did not mean to say that the veteran did not have 
memories about what she considered disagreeable military 
service and problems with sexual harassment, but that such 
memories did not constitute PTSD.  The examiner stated that 
the veteran's records suggested that the veteran dysthymic 
disorder, or at least psychiatric symptoms, were present 
during her military service.  

In December 2000, a board of two VA psychiatric examiners 
examined the veteran.  Again, the veteran's claims folder was 
reviewed carefully.  Following the examination, the Axis I 
diagnosis was depressive disorder, not otherwise specified.  
On Axis II, the diagnosis was a personality disorder, not 
otherwise specified with paranoid, histrionic, and avoidant 
features.  On Axis IV, it was noted that the veteran had had 
exposure to sexual harassment and abuse, as well as discord 
with professors and co-workers.  Her primary diagnosis was 
reportedly the personality disorder, and it was clear to the 
examiners that traumatic events and reported sexual 
harassment had exacerbated that disorder.  The examiner 
further emphasized that although the personality disorder 
preexisted military service, it worsened as a result of 
trauma and sexual harassment during service.  It was also 
noted that the veteran's depressive features "likely fell 
into the same scenario."  

III.  Analysis

The veteran seeks entitlement to service connection for 
psychiatric disability, which she maintains is the result of 
abuse by her first husband and sexual harassment in service.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A review of the evidence discloses that the veteran's 
psychiatric disability, diagnosed primarily as a depressive 
disorder, was first diagnosed in 1998, several years after 
her second period of active duty.  Subsequent workup, 
however, including two VA psychiatric examinations, strongly 
suggests that such disability is related to abuse by her 
first husband and sexual harassment during her first period 
of active duty.  Indeed, the November 1999 examiner suggested 
that the veteran's dysthymic disorder, or at least 
psychiatric symptoms, were present during her military 
service.  The RO dismissed this opinion, stating that the 
service medical records did not show diagnosis of dysthymic 
disorder.  However, service connection does not require that 
the claimed condition actually be diagnosed during service.  
The November 1999 VA examiner expressly noted review of the 
service medical records and concluded that at least 
psychiatric symptoms were present during the veteran's period 
of military service.  There is at least some support for that 
statement in the notes concerning treatment for vomiting.

Moreover, during the most recent VA examination, a Board of 
two examiners diagnosed depression and a personality disorder 
and indicated on Axis IV that the veteran had had exposure to 
sexual harassment and abuse.  Axis IV is for reported 
psychosocial and environmental problems that generally 
occurred during the year preceding the evaluation and that 
may affect the diagnosis, treatment, and prognosis of the 
psychiatric condition on Axes I and II.  Problems that 
occurred prior to the year before the evaluation may be set 
forth if they clearly contributed to the mental disorder.  
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders at 41-42 (4th ed. 
1994)).  Thus, by listing the veteran's sexual harassment and 
abuse as the Axis IV assessment, the examiners made a 
determination that such experiences had been factors that 
"clearly contributed to the mental disorder" diagnosed 
under Axis I (i.e., a depressive disorder).  Cf. Hernandez-
Toyens v. West, 11 Vet. App. 379 (1998).  

At the very least, the evidence of service connection for 
psychiatric disability is in relative equipoise; that is, 
there is an approximate balance of positive and negative 
evidence both for and against the veteran's claim.  Under 
such circumstances, all reasonable doubt is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Accordingly, service connection for the veteran's depressive 
disorder is warranted.  In arriving at this decision, the 
Board notes that the issue certified on appeal was 
entitlement to service connection for PTSD.  That diagnosis, 
however, was never established by competent evidence.  In any 
event, the Board is able to grant service connection for 
psychiatric disability associated with the abuse and sexual 
harassment in service. 

















	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a depressive disorder 
is warranted.

	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

